Citation Nr: 0025658	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for shrapnel wound 
residuals of the posterior left chest pleural cavity, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in October 1998.


FINDING OF FACT

Pulmonary function testing in September 1998 revealed forced 
expiratory volume in one second (FEV-1) greater than 40 
percent of predicted value, the ratio of FEV-1 to forced 
vital capacity (FVC) greater than 40 percent, and diffusion 
capacity of carbon monoxide (DLCO) greater than 40 percent 
predicted; the veteran does not have cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
shrapnel wound residuals of the posterior left chest pleural 
cavity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Codes 
6600, 6604, 6843, 6844, 6845 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran sustained shrapnel trauma to his left chest in 
1945 in service. In the rating decision of October 1945, 
service connection was granted for pleural cavity injuries 
and a 100 percent convalescent rating was assigned.  In the 
rating decision of September 1946, the evaluation for left 
pleural cavity disability was reduced to 60 percent, from 
August 10, 1946, and has remained in effect since then.

In April 1998, the veteran filed the current claim for an 
increased rating for residuals of the left pleural cavity 
disability.  Private treatment records and VA medical records 
show that since April 1997, the veteran has had a chronic 
cough, chronic obstructive pulmonary disease, several 
episodes of bronchitis and pneumonia, and bronchiolitis 
obliterans.

A VA examination was conducted in August 1998.  The claims 
file was available and reviewed.  Medical history was noted 
of shrapnel trauma to the left chest in service.  The 
examiner noted that the veteran had had chronic symptoms 
since then which had become worse, including chronic cough 
productive of sputum, frequent episodes of bronchitis 
requiring antibiotics, and repeated episodes of pneumonitis.  
The veteran had shortness of breath with activity such as 
climbing one flight of stairs.  On examination, he was 
slightly dyspneic on sitting at rest.  Breath sounds were 
distant in the lower third of the left lung posteriorly and 
laterally.  There was slight decrease in respiratory 
excursion of the left chest.  Heart rate and rhythm were 
regular and heart sounds were normal with no murmurs.  The 
diagnoses were status post shrapnel trauma to the left chest, 
status post partial removal of the left seventh rib, scarring 
at the left costophrenic angle, and chronic obstructive 
disease.  The examiner ordered pulmonary function testing.

Pulmonary function testing in September 1998 revealed FEV-1 
of 66 percent predicted pre-bronchodilator and 65 percent 
predicted post-bronchodilator.  The ratio of FEV-1 to FVC was 
56 percent actual and 66 percent predicted pre-
bronchodilator, and 61 percent actual post-bronchodilator.  
The level of DLCO was 62 percent predicted pre-
bronchodilator.  The impression was moderate obstructive 
airways disease, concomitant mild restriction, and moderate 
diffusion defect.  The examiner at the August 1998 
examination reviewed the pulmonary function test results and 
added to the diagnoses moderate obstructive disease, 
concomitant restrictive disease, and associated diffusion 
defect.

Medical records dated in 1998 and 1999 show that the veteran 
continued to have a chronic cough.  Bronchiectasis was 
diagnosed in September 1998.  The veteran was treated for 
pneumonia in December 1998.  He was hospitalized in March 
1999 for pneumonia.  A VA medical record dated later in March 
1999 notes that the veteran had bronchiectasis due to a 
combat injury.  In July 1999 the veteran was treated again 
for probable bronchitis.  At that time, examination of his 
lungs revealed decreased breath sounds bilaterally without 
wheezing.  He had good air flow and an increased respiratory 
rate.  The chest wall was nontender.  A cardiac examination 
revealed regular rate and rhythm without murmur, rubs or 
gallops.

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  There is no indication that there are 
additional records which have not been obtained which would 
be pertinent to the present claim and no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

A disability continuously rated at or above any evaluation of 
disability for 20 years or more will not be reduced except 
where such rating was based on fraud.  38 C.F.R. § 3.951 
(1999).  The service-connected left pleural cavity disability 
has been continuously rated 60 percent for more than 20 
years.  There is no evidence that such rating was based on 
fraud and it is protected from reduction.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
consider all regulations which are potentially applicable and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include the evaluation of the complete medical 
history of the claimant's condition.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 593-94.

Where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

As the RO noted in the October 1998 rating decisions, the 
Rating Schedule for evaluating respiratory disabilities was 
amended, effective October 7, 1996.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the veteran filed his 
current claim in April 1998 and the regulation did not change 
during the pendency of this appeal.  Accordingly, the claim 
need only be evaluated under the current rating criteria.

Currently, the left pleural cavity disability is evaluated as 
60 percent disabling.  The next higher evaluation provided 
under applicable diagnostic codes is a 100 percent rating, 
which is warranted where FEV-1 is less than 40 percent of 
predicted value, or the ratio of FEV-1/FVC is less than 40 
percent, or DLCO (SB) is less than 40 percent predicted, or 
maximum exercise capacity less than 15 milliliters per 
kilogram per minute oxygen consumption (with cardiac or 
respiratory limitation), or the veteran has cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6604, 6843, 6844, 6845 (1999).

The Board finds that the evidence does not satisfy the 
criteria for a 100 percent rating.  Although the levels of 
FEV-1 and the FEV-1/FVC ratio are all reduced, they are not 
less than 40 percent.  In addition, DLCO was not less than 40 
percent.  The evidence also does not show that maximum 
exercise capacity was less than 15 milliliters per kilogram 
per minute oxygen consumption.  Further, the evidence does 
not show that the veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, an episode 
of acute respiratory failure, or that he requires outpatient 
oxygen therapy.  Accordingly, the claim for a rating in 
excess of 60 percent must be denied.



ORDER

A rating in excess of 60 percent for shrapnel wound residuals 
of the posterior left chest pleural cavity is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

